          CASE 0:19-cr-00104-JNE-TNL Doc. 12 Filed 04/18/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                                     Case No: 19-cr-104 PJS/TNL

               Plaintiff,

v.
                                                           ORDER OF PRELIMINARY
                                                      DETENTION PENDING HEARING
                                                      PURSUANT TO BAIL REFORM ACT
Matthew Joseph Hines(1),
Jake Daniel Scrabeck(2),
Mason Paul Stuhldreher(3),


               Defendant,
               _________________________________________________

               Upon motion of the United States it is ORDERED that a detention/arraignment

hearing is set for April 24, 2019 at 10:00 a.m. before Magistrate Judge Steven E. Rau, 3C, US

Courthouse, 316 North Robert Street, St. Paul, Minnesota. Pending this hearing, the Defendants

shall be held in custody by the United States Marshal and produced for the hearing.


Dated: April 18, 2019                                 s/Steven E. Rau
                                                      Steven E. Rau
                                                      U.S. Magistrate Judge

    If not held immediately upon defendant's first appearance, the hearing may be continued for
up to three days upon motion of the Government, or up to five days upon motion of the
defendant. 18 U.S.C. § 3142(f)(2).

A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142 are present.
Subsection (1) sets forth the grounds that may be asserted only by the attorney for the
Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for
the Government or upon the judicial officer's own motion if there is a serious risk that the
defendant (a) will flee; or (b) will obstruct or attempt to obstruct justice, to threaten, injure, or
intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
